872 F.2d 1025
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Harold GRANT, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 88-1854.
United States Court of Appeals, Sixth Circuit.
March 30, 1989.

Before MERRITT and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This pro se federal prisoner appeals the district court's order denying his motion to vacate sentence filed pursuant to 28 U.S.C. Sec. 2255.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
James H. Grant cited six allegations of error in his motion to vacate sentence.  In essence, his arguments can be divided into two categories.  First are those arguments pertaining to the presentence investigation report.  Second are those arguments which concern the conduct of defense counsel and the U.S. Attorney during plea negotiations and proceedings under Fed.R.Crim.P. 11.  Grant has also requested that this court appoint counsel.


3
The district court denied Grant's motion to vacate sentence because it contained nothing more than conclusory allegations, and was therefore, without merit.


4
Upon review, we find no error.  The record reveals that Grant failed to substantiate any allegation of error.


5
Accordingly, for the reasons set forth in the district court's order dated July 29, 1988, we hereby affirm the district court's denial of Grant's motion to vacate sentence.  Rule 9(b)(5), Rules of the Sixth Circuit.  Grant's request for counsel is also hereby denied.